In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 01-3974
PAUL SCHUSTER,
                                               Plaintiff-Appellant,
                                 v.

LUCENT TECHNOLOGIES, INC.,
                                              Defendant-Appellee.
                          ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
           No. 00 C 5228—James F. Holderman, Judge.
                          ____________
   ARGUED JANUARY 13, 2003—DECIDED APRIL 28, 2003
                   ____________


 Before POSNER, KANNE, and DIANE P. WOOD, Circuit
Judges.
  KANNE, Circuit Judge. Paul Schuster brought this
suit claiming that his employment with Lucent Technolo-
gies, Inc. (“Lucent”) was terminated because of his age in
violation of the Age Discrimination in Employment Act
(“ADEA”), 29 U.S.C. § 621 et seq. (2003). Lucent denied
age was the motivation for the discharge, stating that
Schuster was terminated as part of an effort to address
adverse financial conditions and to eliminate overlapping
management positions. Lucent moved for summary judg-
ment, contending that Schuster had not raised an issue
of material fact that Lucent’s proffered reasons for his
discharge were only a pretext for age discrimination. The
2                                                No. 01-3974

district court granted summary judgment in favor of
Lucent, and Schuster now appeals.


                       I. HISTORY
  Paul Schuster, born August 11, 1943, had been an
employee of Lucent and its predecessor company, AT&T
Bell Labs, since 1967. During his thirty-three years with
the company, Schuster held various positions in hardware
and software development. In 1997, Schuster teamed up
with fellow employees Jim Weichel (born February 2, 1948)
and Dan Fyock (born December 19, 1948) to help form
Visual Insights, a unit within Lucent’s New Ventures
Group. Their goal was to create a viable business entity
to manufacture, sell, and distribute data visualization
technology, eventually spinning off from Lucent to stand
as its own company. The data visualization technology
they were developing was the creation of inventor Steve
Eick (born December 12, 1957).
  In December 1997, Lucent hired Douglas Cogswell (born
October 15, 1955) as the Chief Executive Officer of Visual
Insights, charging him with the task of turning Visual
Insights into a profitable, self-sustaining business entity.
Cogswell stated during his deposition testimony that
his goal was to create an atmosphere that “was faster
moving, was more amenable to a very rapidly changing
marketplace, had a lower risk profile, and . . . was quick in
decision making.” Another senior manager gave testimony
describing Cogswell’s efforts as an attempt to create “a fast-
paced, agile dynamic dot.com environment.”
  After Cogswell came on board, he put together a manage-
ment team. Weichel became the Chief Operating Officer;
Michael Tatelman (born November 12, 1956) was named
Vice President of Marketing and Business Development;
and Patricia O’Donnell (born July 3, 1956) was designated
Vice President of Sales and Service. These three manage-
No. 01-3974                                               3

ment positions reported directly to Cogswell. Schuster held
the title of Vice President of Product Development, report-
ing to Weichel. Two management positions reporting to
Schuster were also filled: Susan Burkwald (born September
26, 1961) as Project Manager and Martin Biernat (born
December 2, 1958) as Director of Software Development.
As Vice President for Product Development, Schuster’s
responsibilities included determining which products
would be developed, allocating resources among the var-
ious production projects, and managing the production
processes for Visual Insights’s products.
  In the fall of 1998, Cogswell and the senior management
began a search to obtain the outside capital necessary
to spin off Visual Insights from Lucent, but by April 1999,
they had been unable to secure this funding. Lucent, which
was still supporting Visual Insights at this time, was
unhappy with the company’s high expense rate and below-
target revenues. The high expense rate and low revenues
also made Visual Insights an unattractive choice for
potential investors. In an effort to reduce expenses, in-
crease efficiency, and attract outside investors, Cogswell
resolved to undertake significant, cost-saving changes in
the venture’s operations. This included reducing the
overall size of Visual Insights by approximately twenty
employees, eliminating positions that were not absolutely
critical and looking for programs and staff groups where
there was inefficient layering. In May 1999, Visual Insights
implemented a reduction-in-force (“RIF”), eliminating the
positions of fifteen employees. Later, during the summer
of 1999, when further savings were required, senior man-
agement determined an additional RIF was necessary.
  The second RIF was part of a larger plan to restructure
the research and development area of Visual Insights,
developed by Cogswell with the input of other members
of the company’s senior leadership, including Weichel,
Tatelman, and O’Donnell. Under this restructuring plan,
4                                                No. 01-3974

one executive position, one developer, and one service
manager would be eliminated. The three product-develop-
ment-manager positions held by Schuster, Burkwald, and
Biernat would be consolidated into one lower-level position.
Lucent initially portrayed this as a choice of whether to
retain Schuster or Eick in this consolidated capacity (as
it turned out, Bill Hammond, born June 15, 1959, eventu-
ally filled this lower-level position, while Eick became
a management-level Vice President). Comparing Schuster,
as the manager of product development, with Eick, who
actually invented the software at the core of Visual In-
sights’s business, the management team determined that
retaining Eick was more integral to the success of the
venture. While acknowledging that Schuster was a valu-
able member of the management team, Cogswell and the
senior leadership decided that it made better financial
and strategic sense to retain Eick. On September 20, 1999,
Schuster was notified that his position would be ter-
minated as part of the second RIF, effective October 19,
1999.1
  In November 1999, Visual Insights obtained the out-
side funding it had been seeking and was able to spin off
from Lucent. Cogswell became CEO and President of the
new Visual Insights, Inc., Weichel the Chief Operating
Officer, Tatelman the Vice President of Marketing and
Business, and O’Donnell the Senior Vice President of
Sales. Eick was given a management-level position as the
Chief Technical Officer and Vice President of Research and
Development. Schuster’s former responsibilities were ab-
sorbed by Eick as well as a new lower-level management
position: Executive Director of Product Development, a
position filled by Hammond.


1
  The second RIF resulted in the termination of five employees:
Schuster (age 56), Dan Fyock (age 51), Sharon Adler (age 60),
Susan Burkwald (age 37), and Martin Biernat (age 40).
No. 01-3974                                                5

  Schuster’s employment at Lucent ended on October
19, 1999, and he filed this lawsuit on August 24, 2000,
alleging that his termination was motivated by age dis-
crimination in violation of the ADEA. Lucent moved for
summary judgment on the issues of both liability and
damages, arguing that Schuster could not show that Lu-
cent’s proffered reasons for the termination were a
pretextual cover for age discrimination. On October 12,
2001, the district court granted summary judgment in fa-
vor of Lucent on the issue of liability. We now affirm.


                      II. ANALYSIS
  We review a grant of summary judgment de novo, view-
ing all the facts and taking all inferences from those facts
in a light most favorable to the nonmoving party. Krchnavy
v. Limagrain Genetics Corp., 294 F.3d 871, 875 (7th Cir.
2002). Summary judgment is proper when “the pleadings,
depositions, answers to interrogatories, and admissions
on file, together with the affidavits, if any, show that
there is no genuine issue as to any material fact and that
the moving party is entitled to a judgment as a matter
of law.” FED. R. CIV. P. 56(c); see also Celotex Corp. v.
Catrett, 477 U.S. 317, 322-23 (1986). A genuine issue of
material fact exists “only if there is sufficient evidence
favoring the nonmoving party for a jury to return a verdict
for that party.” Wade v. Lerner New York, Inc., 243 F.3d
319, 321 (7th Cir. 2001) (quotation omitted).
  The ADEA prohibits an employer from “discharg[ing] any
individual . . . because of such individual’s age.” 29 U.S.C.
§ 623(a)(1) (2003). To establish a claim under the ADEA,
a plaintiff-employee must show that “the protected trait
(under the ADEA, age) actually motivated the employer’s
decision”—that is, the employee’s protected trait must
have “actually played a role in [the employer’s decision-
making] process and had a determinative influence on
6                                                 No. 01-3974

the outcome.” Reeves v. Sanderson Plumbing Prods., Inc.,
530 U.S. 133, 141 (2000) (quoting Hazen Paper Co. v.
Biggins, 507 U.S. 604, 610 (1993)). Such a claim may be
proven through direct evidence of the employer’s discrimi-
natory motive, or through the indirect, burden-shifting
approach articulated by the Supreme Court in McDonnell
Douglas Corp. v. Green, 411 U.S. 792, 802 (1973).2 Lacking
any direct evidence of age animus on Lucent’s part,
Schuster here relies on the indirect method.
  Under the McDonnell Douglas approach, a plaintiff-
employee must first establish a prima facie case of dis-
crimination. Id. This requires proof of four elements: (1)
the employee is a member of the protected class (in an
ADEA case, employees over 40 years of age, see 29 U.S.C.
§ 631(a)); (2) the employee was performing at a satisfac-
tory level; (3) the employee was subject to an adverse
employment action; and (4) the employee was treated less
favorably than younger, similarly situated employees.
Krchnavy, 294 F.3d at 875. If the plaintiff succeeds in
making out a prima facie case, the burden then shifts to
the employer to articulate some legitimate, nondiscrim-
inatory reason for the adverse employment action. McDon-
nell Douglas, 411 U.S. at 802. If such a reason is offered,
“the plaintiff . . . bears the ultimate burden of showing
that it is a pretext for discrimination.” Krchnavy, 294
F.3d at 876 (citing McDonnell Douglas, 411 U.S. at 802,
and Michas v. Health Cost Controls of Ill., Inc., 209 F.3d
687, 693 (7th Cir. 2000)). “To show pretext in a RIF case,
an employee must establish that an improper motive
tipped the balance in favor of discharge” or that “the


2
  The Supreme Court, and subsequently this Court, has assumed
that the McDonnell Douglas burden-shifting framework applies to
age-discrimination cases. See O’Connor v. Consol. Coin Caterers
Corp., 517 U.S. 308, 311 (1996); Adreani v. First Colonial Bank-
shares Corp., 154 F.3d 389, 395 n.2 (7th Cir. 1998).
No. 01-3974                                               7

employer did not honestly believe in the reasons it gave
for firing him.” Id. (quotations omitted).
  For purposes of its summary-judgment motion, Lucent
conceded that Schuster could establish a prima facie case
of discrimination. The company contends, however, that
the business reasons it gave for the September 1999
RIF provide a legitimate, nondiscriminatory explanation
for Schuster’s termination. These reasons all center around
the need to make Visual Insights a leaner, financially
independent entity, both to reduce Lucent’s costs (at
this point, Lucent was still funding Visual Insights) and to
make Visual Insights a more attractive prospect for out-
side investors. To meet this financial goal, the senior
management proposed, quite sensibly, to eliminate man-
agement overlap and reduce the overall workforce size.
Research and development was identified as a key area
in which streamlining would lead to savings—in its brief,
Lucent contends that it did not make fiscal sense to
have three of its approximately 35 employees at that
time engaged in managing the process of developing
software, rather than actually developing it. This area
was thus targeted by the management for savings, and
Schuster, as Vice President for Product Development—
along with Burkwald as Project Manager and Biernat
as Director of Software Development, the two employees
who reported to Schuster—was included in the second RIF.
  In light of this legitimate, nondiscriminatory reason for
the termination, the burden shifts to Schuster to demon-
strate that the proffered explanation is merely a pretext
for what was actually a discriminatory motivation. Pre-
text may be proven “directly with evidence that [an]
employer was more likely than not motivated by a dis-
criminatory reason, or indirectly by evidence that the
employer’s explanation is not credible.” Wade, 243 F.3d
at 323 (quotation omitted). A plaintiff-employee may
proceed indirectly by attempting to show that the em-
8                                                No. 01-3974

ployer’s “ostensible justification is unworthy of credence”
through evidence “tending to prove that the employer’s
proffered reasons are factually baseless, were not the
actual motivation for the discharge in question, or were
insufficient to motivate the discharge.” Testerman v. EDS
Tech. Prods. Corp., 98 F.3d 297, 303 (7th Cir. 1996) (quota-
tions omitted). That is to say, “[i]f the only reason an
employer offers for firing an employee is a lie, the inference
that the real reason was a forbidden one, such as age, may
rationally be drawn.” Id. (quotation omitted). Whether
a court finds sufficient evidence to create an issue of
material fact depends upon the entire record: “When a
plaintiff uses the indirect method of proof, no one piece
of evidence need support a finding of age discrimination,
but rather the court must take the facts as a whole.” Huff
v. UARCO, Inc., 122 F.3d 374, 385 (7th Cir. 1997) (citation
omitted). We also note that “the ultimate burden of per-
suading the trier of fact that the defendant intentionally
discriminated against the plaintiff remains at all times
with the plaintiff.” Testerman, 98 F.3d at 303 (quoting
Texas Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 253
(1981)).
  Even taking the facts alleged by Schuster in a light
most favorable to him, we cannot say that he has raised
a genuine issue of material fact as to the true reason for
his termination. In reviewing the evidence offered by
Schuster, we are well aware that “we deal with small
gradations, with an employer’s subjective comparison of
one employee to another, and it is incumbent upon us to
remember that what is at issue is not the wisdom of an
employer’s decision, but the genuineness of the employer’s
motives.” Id. at 304. Based on the evidence presented,
the reasons offered by Lucent—that Schuster was termi-
nated as part of its restructuring efforts at a time of
financial difficulty—appear based on sufficient facts to
justify its decision and constitute the actual motivation
for the termination decision it made.
No. 01-3974                                                  9

  In arguing that Lucent’s proffered reasons are pretex-
tual, Schuster first offers affirmative evidence that he
says shows that Lucent was more likely than not moti-
vated by discriminatory intent rather than any fiscal
concerns. He points to several age-based derogatory com-
ments made by members of the Visual Insights manage-
ment team which, he argues, reveal their desire to remove
or replace older workers. Among the comments cited by
Schuster: Shortly after Cogswell began as CEO, he asked
Schuster “how long [he] intended to remain employed” and
“how long [he] intended to work.” At one executive team
meeting, Cogswell noted that while young employees are
willing to work 100 hours per week, “more mature people
aren’t willing to do that” (Schuster fails to note that
Cogswell went on to say that mature workers “make up
for it with skills and experience”). At another meeting,
Cogswell remarked that, “younger employees were more
energetic and harder working and had a better work ethic.”
Tatelman, who Lucent admits was involved in the deci-
sion to terminate Schuster, was heard telling another
employee, “You’ve got to think like a 25 year old . . . . Well,
seriously, all the guys at Microsoft are 25” (this
last comment was made approximately one month after
Schuster had left Visual Insights).3
  We have previously stated that age-based derogatory
remarks made around the time of and in reference to an
employment action are relevant to a finding of discrimina-
tion, see Gorence v. Eagle Food Ctrs., Inc., 242 F.3d 759, 762
(7th Cir. 2001), but we have also noted that less directly
related comments, in combination with other evidence,
might support an indirect case under the McDonnell
Douglas approach. Id.; Fuka v. Thomson Consumer Elecs.,


3
  We assume that both Cogswell and Tatelman were decision-
makers when it came to the determination of whether to termi-
nate Schuster’s employment.
10                                              No. 01-3974

82 F.3d 1397, 1406 (7th Cir. 1996). The less direct the
connection between the comment and the employment
action—that is, if the comment was not made in temporal
proximity to the employment action, or if the comment
was not made in reference to that action—the less eviden-
tiary value the comment will have. See Huff, 122 F.3d
at 386 (noting that proximity in time to the alleged discrim-
ination is an appropriate consideration when assessing
probative value).
  The district court found that these were “stray” workplace
remarks that were insufficient to raise an issue of mate-
rial fact as to the real reason behind Schuster’s termina-
tion. Schuster v. Lucent Tech., Inc., 2001 U.S. Dist. LEXIS
16662, at *13 (N.D. Ill. Oct. 12, 2001). We agree that
the remarks cited by Schuster are too tenuously connected
to the termination decision to raise a genuine issue of
material fact as to the motivation behind the decision. See
Bahl v. Royal Indem. Co., 115 F.3d 1283, 1293 (7th Cir.
1997) (“[Derogatory] comments cannot defeat summary
judgment in favor of an employer unless they are both
proximate and related to the employment decision in
question.”).
   Cogswell’s inquiry into Schuster’s future employment
plans was made some two years prior to Schuster’s termina-
tion; his discussion of “mature people” and the work ethic of
younger employees came approximately five months before
the termination (and, as Lucent points out in its brief, may
not have been derogatory at all). Cf. Kennedy v. Schoenberg,
Fisher & Newman, Ltd., 140 F.3d 716, 724 (7th Cir. 1998)
(finding that a comment made five months prior to em-
ployee’s termination was not temporally related to the
discharge decision). Tatelman’s references to 25-year-old
employees came about one month after Schuster’s termina-
tion. Cf. Wichmann v. Bd. of Trustees of S. Ill. Univ., 180
F.3d 791, 801-02 (7th Cir. 1999) (finding that a comment
made one month after an employment action was tempo-
No. 01-3974                                              11

rally related because it was meant to explain that action,
but noting that a “seemingly stray workplace remark” may
provide evidence of discrimination only if the remark is
“related to the employment decision in question”), vacated
on other grounds, Bd. of Trustees of S. Ill. Univ. v.
Wichmann, 528 U.S. 1111 (2000). Because of the temporal
distance between the comments and the termination
decision, as well as the lack of any connection to that
decision, the district court properly viewed them as “stray”
workplace remarks, rather than evidence of the thought
process behind Schuster’s termination.
  In addition, the cited comments may have less to do
with age and more to do with business climate. This case
arose at a time when the “dot.com” marketplace was
intensely competitive. In order to succeed in that environ-
ment, Cogswell spoke of the need to “create a team that
was faster-moving, was more amenable to a very rapidly
changing marketplace . . . and . . . was quicker in deci-
sion making.” O’Donnell testified that Cogswell’s goal was
“to migrate the company to a fast-paced, agile dynamic
dot.com environment.” Taking the Cogswell and Tatel-
man remarks in this context suggests that they may
have been motivated less by age animus than by the
realities of the marketplace. The district court noted that
these comments “only establish the type of thinking that
each person wanted Visual Insights to reflect. Neither
comment suggests that either person wanted his subordi-
nates to be a certain age, nor does either comment sug-
gest that . . . an employee who thought in an appropriate
manner would nonetheless [be] summarily dismissed
because of that employee’s age.” Schuster, 2001 U.S. Dist.
LEXIS 16662, at *15. While making any distinction be-
tween a person’s mindset and his or her age may present
a close question, such a potential distinction certainly
reduces the likelihood that discrimination, rather than
competitive desire, was the motivating influence for
Schuster’s termination.
12                                              No. 01-3974

  Schuster next points to the fact that two younger
workers—Eick at age 45 and Hammond at age 40—took
over his responsibilities after he was terminated, which
he argues is evidence of Lucent’s plan to replace Visual
Insights’s older workers. Although it is true that these two
employees did assume some of Schuster’s former duties,
that is not necessarily inconsistent with the company’s
assertion that the research and development area was
ripe for eliminating management overlap and inefficient
layering. The elimination of Schuster’s position meant
the number of executive-level managers at Visual In-
sights was reduced by one, one of the goals of the restruc-
turing process. It is thus not surprising that some of
Schuster’s functions were absorbed by Hammond, a lower-
level, less experienced (and thus, not surprisingly, younger)
employee, and by Eick, creator of Visual Insights’s soft-
ware product, who many believed was “critical” to the
success of the venture.
  Relatedly, Schuster argues that we should view the
second RIF as only including employees aged 50 or older,
thereby suggesting that the terminations were motivated
by age discrimination.4 Schuster urges that we overlook
the fact that two positions held by younger employees
were eliminated as part of the second RIF, noting that
these two employees had already expressed their intention
to leave Visual Insights before the second RIF became
effective. But as the district court observed, the positions
held by these employees were nonetheless eliminated as


4
  Tied to this argument is Schuster’s statistical evidence
which he says indicates the probability that only age-50-plus
employees would be included in the second RIF by chance is
less than 1.28 percent. We need not address this statistical
evidence because, like the district court, we do not accept
Schuster’s argument that only older employees were included
in the second RIF.
No. 01-3974                                               13

part of the overall restructuring endeavor. It is signifi-
cant to note, as did the district court, that no new employ-
ees were brought in to replace the five eliminated in the
second RIF. Once these employees are seen as properly
included as part of the second RIF, Schuster’s argument
that only older employees were targeted, providing evi-
dence of age bias, is no longer persuasive.
  Schuster next offers proof he says suggests that Lucent’s
proffered reasons for his termination serve simply as a
smokescreen to cover up its age animus and are thus
“unworthy of credence.” Testerman, 98 F.3d at 303. The
thrust of Schuster’s argument here is that Lucent has
changed its account of his termination in ways suggesting
that none of its reasons can be considered legitimate.
Shifting and inconsistent explanations can provide a basis
for a finding of pretext. See Statler v. Wal-Mart Stores, 195
F.3d 285, 291 (7th Cir. 1999) (citations omitted). But the
explanations must actually be shifting and inconsistent to
permit an inference of mendacity. See Rand v. CF Indus., 42
F.3d 1139, 1146 (7th Cir. 1994) (noting that summary
judgment in favor of the employer is proper if the proffered
explanations are consistent “in substance if not word
choice”). Even accepting that Lucent may have at times
over-defended its decision, we believe that its overall
account is substantially consistent with that of a company
seeking to reduce costs and restructure in such a way as
to attract outside investment.
  In support of his inconsistency argument, Schuster
notes that Lucent first claimed that Schuster’s functions
were being eliminated as part of the second RIF, but later
acknowledged that some of those functions were trans-
ferred to other employees. Lucent also initially claimed
that, in deciding whether to include Schuster or Eick in the
RIF, it relied on talent profiles prepared for both, which
gave Eick a slight advantage, therefore providing an
additional age-neutral reason for terminating Schuster over
14                                                   No. 01-3974

Eick.5 Later, however, Cogswell stated in deposition tes-
timony, for the first time, that he was concerned about
Schuster’s “performance” and “management style.” By the
time it moved for summary judgment, Lucent was rely-
ing on the specific issues with Schuster’s performance,
rather than the admittedly close talent profiles. Schuster
argues that Cogswell’s specific concerns with his work
performance are at odds with the testimony of his supervi-
sor and peers, as well as the high marks (albeit slightly
lower than Eick’s marks) on his talent profile.
  Schuster contends that Lucent changed its story as to
who played a role in Schuster’s termination. He suggests
that Lucent exaggerated Weichel’s role in the decision-
making process because of his age (while initially failing
to note that Weichel opposed Schuster’s termination) and
minimized Tatelman’s role because of his expressed af-
finity for the work ethic of the 25-year-olds at Microsoft.
After initially claiming that Cogswell and Weichel were
the decisionmakers, Lucent later admitted that Tatelman
had participated in the decisionmaking process as well,
and further acknowledged that Weichel had disagreed with
the decision to terminate Schuster.



5
  Schuster also argues that Lucent’s comparison of Schuster
and Eick was contrived in order to bolster its case for terminat-
ing Schuster. Schuster questions why he was not compared
with the other managers at his level (i.e., the Vice Presidents
for Marketing and for Sales). He argues it was error for the
district court to just assume that only the technical side of Visual
Insights was ripe for elimination of inefficient layering. But as
we noted earlier, we do not review “the wisdom of an employer’s
decision, but the genuineness of the employer’s motives.”
Testerman, 98 F.3d at 304. Lucent’s actions support its assertion
that the technical side of the venture was the appropriate tar-
get for its restructuring efforts, and we do not question that
decision here.
No. 01-3974                                                15

  Finally, Schuster contends that Lucent attempted to
disguise its efforts to remove older workers by including
Biernat (age 40) and Burkwald (age 37) in the second RIF,
even though those employees had already indicated their
intention to leave Visual Insights. Inclusion of these two
employees, the argument goes, was necessary since the
other three employees included in the second RIF (Schuster,
Fyock, and Adler) were all over 50 years old.
  To avoid summary judgment in favor of Lucent, Schuster
must do more than simply allege that the executives of
Visual Insights are lying about their real reason for termi-
nating him—under Rule 56, he must point to specific
facts sufficient to cast doubt on the legitimate restructuring
and financial reasons offered by Lucent, or which raise
doubts as to the credibility of the executives’ testimony. See
Rand, 42 F.3d at 1146. He has failed to do so. As we have
already noted, the fact that some of Schuster’s functions
were eventually absorbed by other, retained employees at
Visual Insights is not surprising, given that the restructur-
ing efforts were aimed at eliminating inefficient layer-
ing—that is, doing the same job with fewer employees. We
also noted that inclusion of Biernat and Burkwald in the
second RIF, even though they had expressed an earlier
intention to leave, is consistent with the elimination of their
positions as part of the restructuring efforts. Lucent’s
statements as to these two facts do not raise an issue of
mendacity so much as acknowledge reality. The alleged
last-minute switch from relying on Schuster’s scores on his
talent profile to relying on specific work-performance
deficiencies as a rationale for his termination is an addi-
tional, not necessarily inconsistent reason for the employ-
ment decision, rather than an abrupt change in explana-
tion. The allegedly changing story as to who actually
participated in the decision to include Schuster in the
second RIF is also insufficient to raise a question as to
whether the restructuring reasons given are merely
pretextual.
16                                             No. 01-3974

  What Schuster’s purported inconsistencies demonstrate
is that Lucent was committed to an aggressive defense of
its actions, perhaps leading it to occasionally over-defend
itself. But Schuster has failed to raise a genuine issue as
to the legitimacy of Lucent’s proffered reason for terminat-
ing him: that, at the time of his termination, Lucent was
seeking to streamline and restructure Visual Insights
into a leaner, faster-moving outfit that would attract
outside investors and allow it to spin off from its parent
company. Given this legitimate, nondiscriminatory reason,
and Schuster’s inability to point to any specific facts
which would call into question its veracity, we cannot
say that Schuster “would not have been fired but for the
employer’s motive to discriminate on the basis of age.”
McCoy v. WGN Broad. Co., 957 F.2d 368, 371 (7th Cir.
1992).


                   III. CONCLUSION
  Schuster has presented insufficient evidence to raise a
genuine issue of material fact as to whether Lucent’s
reasons for terminating him are merely pretextual. There-
fore, summary judgment in favor of Lucent was appro-
priate, and the judgment of the district court is AFFIRMED.

A true Copy:
      Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                   USCA-02-C-0072—4-28-03